DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election without traverse of group I, claims 1-9 and 14-19 in the reply filed on 1/28/21 is acknowledged.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/28/21.
Claims 1-9 and 14-19 are under examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) “obtaining the level of circulating of rIL-18 and/or IL-18 protein levels in said subject” and “comparing said rIL-18 and/or IL-18 binding protein levels to a reference, wherein the subject’s risk of development or progression of the disease drusen and anaphylatoxin-induced choroidal-neovascularization is based upon the level of rIL-18 levels in comparison to said reference”. The limitations of obtaining and comparing under its broadest reasonable interpretation, cover performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the claim does not require that the level of the circulating rIL-18 or IL-18 be detected or measured, but rather recites “obtaining the level”, which can be interpreted as looking at the levels on a computer screen or piece of paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the 
This judicial exception is not integrated into a practical application. The claim recites the additional element of administering mediators, components, or substrates of the NLRP3-inflammasome to said subject based on said binding protein levels. Although this limitation indicates that a treatment is to be administered, it does not provide any information as to how the patient is to be treated, or what the treatment is, but instead covers any possible treatment that a doctor decides to administer to the patient. In fact, this limitation is recited at such a high level of generality that it does not even require a doctor to take the marker levels into account when deciding which treatment to administer, making the limitation’s inclusion in this claim at best nominal. Step (c) recites “administering…based on said binding protein levels”. However, not all claim embodiments require obtaining and comparing IL-18 binding protein levels since rIL-18 and IL-18 binding protein are recited as alternatives in the claim (e.g., rIL-18 and/or Il-18 binding protein). In embodiments in which only rIL-18 levels are obtained and compared, the administering step is not related to the markers measured by the method. In other words, this embodiment encompasses administering a therapy to subjects based on a marker (IL-18 binding protein) different than the one measured in the subject (rIL-18). The claims fail to provide a nexus between the steps of obtaining and comparing rIL-18 levels and the step of administering a therapy based on said IL-18 binding protein levels.  Like the claims in Mayo Collaborative Servs. v Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), the claims here tell the relevant audience (doctors) about the law of nature and at most adds a suggestion that the doctors take those laws into account when treating their patients. The administering step thus fails to meaningfully limit the claim because it does not require any particular application of the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. A claim that focuses on the use of a judicial exception must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo 101 USPQ2d at 1966. Adding steps to a natural biological process or an abstract idea that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field would not be sufficient. See id. At 1966,1970. As stated in MPEP 2106.05(d), the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Determining the level of a biomarker in a biological sample by any means has been determined as one of the well-understood, routine, conventional activity: see Mayo, 566 U.S. at 79,101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362,123 USPQ2d 1081,1088 (Fed. Cir. 2017). As noted above, the claim does not require that the level of the circulating rIL-18 or IL-18 be detected or measured, but rather recites “obtaining the level”, which can be interpreted as looking at the levels on a computer screen or piece of paper. Even if the limitation “obtaining” was interpreted to encompass “measuring the levels”, the instant claims do not recite any particular assay for determining the level of the rIL-18 and/or IL-18 binding protein levels in the subject. Thus, the claims are generic for this step and encompass assays that are routine in the art for measuring protein markers. Therefore, the additional feature of the claims (i.e. obtaining the level of circulating rIL-18 and/or IL-18 binding protein levels in said subject) does not ensure that the claims amount to significantly more than the natural principle itself. The claims use conventional means to observe a natural correlation and therefore the steps of the 
Furthermore, as discussed above, with respect to integration of the abstract idea and law of natural into a practical application, the additional element of administering in claim 14 does not require any particular application of the recited obtaining and comparing steps and is at best the equivalent of adding the words "apply it" to the judicial exceptions. Mere instructions to apply an exception cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “treating age-related macular degeneration involving drusen and anaphylatoxin-induced choroidal neovascularization”. This limitation is indefinite because it is unclear what disease or diseases is/are encompassed by the claim. The specification teaches that there are two forms of AMD: wet AMD and dry AMD. The specification teaches that both 
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Additionally, any special meaning assigned to a term "must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention." Multiform Desiccants Inc. v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998). See also Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Claims 2-9 and 16-17 depend from claim 1, and thus, are included in the specification. Clarification and/or correction is required. 
Claim 5 recites wherein the rIL-18 is administered to said subject prior to the development in said subject of neo-vascular disease or during early-stage neo-vascular disease”. The limitation “neo-vascular disease” is indefinite because it is unclear as to what disease reference is made. Neovascularization is not a disease, but rather a symptom that occurs in many diseases. For instance, choroidal neovascularization is a symptom associated with late stage wet AMD and rheumatoid arthritis. Thus, it is unclear if Applicant intends for the term “neovascular disease” to refer to the development of new blood vessels in the macula during wet AMD (i.e. choroidal neovascularization), or if the term “neovascular disease” refers to some other disease.  The claim is also indefinite because the claim does not set a discernible boundary on the measure (e.g., symptom or disease characteristic) used to delineate the time period that is “prior to the development of neovascular disease”. The limitation “early-stage neo-vascular disease” is also indefinite because “early-stage” is a relative term, and it is unclear what measure is used to delineate “early-stage neovascular disease” from other stages of disease. Although the specification teaches that the presence of drusen in the macula, the 
Claim 8 recites the limitation “the at least one retina of said subject”. There is insufficient antecedent basis for this limitation in the claim. Independent claim 1 recites administering a therapeutically effective amount of rIL-18 to a subject in need thereof. However, there is no recitation of “at least one retina”, and thus, it is unclear as to what retina reference is made. Clarification and/or correction is required.
Step (a) of claim 14 recites obtaining the leveled circulating rIL-18 and/or IL-18 binding protein and step (b) recites comparing said rIL-18 and/or IL-18 binding protein to a reference. Thus, rIL-18 and IL-18 binding protein are recited as alternatives (rIL-18, IL-18 binding protein, or rIL-18 and IL-18 binding protein), and some claim embodiments encompass obtaining and comparing the levels of rIL-18 alone or IL-18 binding protein alone. However, the claim is unclear because the wherein clause of step (b) states that the determination of disease risk or progression is based only upon the level of rIL-18 in comparison to said reference. In embodiments in which only the levels of IL-18 binding protein are obtained and compared, a determination of disease progression and risk is being assessed based on the level of a marker not measured by the method. That is, in embodiments in which IL-18 binding protein is the marker, step (b) (comparing said IL-18 binding protein levels) does not relate to the outcome recited in the wherein clause (risk of disease development and progression is based on the level of rIL-18), and it unclear as to the nexus between the IL-18 binding protein levels and the risk of development of progression of disease). Similarly, step (c) recites administering inflammatory mediators, components, or substrates of the NLRP3-inflammasome to said subject based on said binding protein levels. However, as noted above, not all claim embodiments require obtaining and comparing rIL-18 binding protein levels. In embodiments in which only rIL-18 
Claim 14 is also indefinite because the claim recites administering inflammatory mediators, components, or substrates of the NLRP3-inflammasome without setting forth the specific inflammatory mediators, or substrates are encompassed by the claims. Although the components of the NLRP3-inflammasome are known in the art, the claim does not provide a discernible boundary on what components are encompassed by the claim. The claims require that the components of the NLRP3-inflammasome have the function of treating a subject affected by or at risk of developing a disease involving drusen and anaphylatoxin-induced CNV; however, there is no clear boundary on which components of the NLRP-3 inflammasome can perform this function. The claim also does not provide a discernible boundary for the limitation “inflammatory mediator of the NLRP-3 inflammasome”. The term “inflammatory mediator” does not describe any particular mediator, but rather describes a functional characteristic of the molecule (i.e., mediate inflammation). The broadest reasonable interpretation of the term “inflammatory mediator” is any molecule that functions to modulate inflammatory effects induced by the NLRP-3 inflammasome. Under this interpretation, the phrase “inflammatory mediator of the NLRP-3 inflammasome” thereby encompasses any molecule that act on NLRP-3 itself and other components of the NLRP-3  inflammasome, as well as molecules involved in the NLRP-3 inflammasome pathway (either upstream or downstream).  However, it is not known which of the mediators encompassed by the term “inflammatory mediator” have the function of treating a subject affected by or at risk of developing a disease involving drusen and anaphylatoxin-
Claim 16 recites the limitation "local delivery" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Independent claim 1 recites administering a therapeutically effective amount of rIL-18 to a subject in need thereof and claim 5 limits the time period during which the rIL-18 is administered. However, there is no recitation of local delivery, and thus, the limitation local delivery recited in claim 16 lacks antecedent basis.
Claim 18 recites “the method of claim 13, wherein the recombinant human interleukin-18 prevents the production of VEGF”. Claim 18 is indefinite because it is unclear as to the method to which reference is made in claim 18. Claim 13 is directed to a recombinant viral gene delivery vector, and not a method as recited in claim 18. Claim 13 depends from claim 14, which recites a method, and thus, one interpretation of claim 18 is that the intent of the claim is to limit the method of claim 14. The second interpretation of claim 18 is that the intent of the claim is to limit to scope of the recombinant viral gene delivery vector recited in claim 13.  If the intent of claim 18 is to limit the scope of the gene delivery vector, it should be noted that there is no recitation of a recombinant human IL-18 in claim 13 and thus, the limitation “the recombinant human IL-18” in claim 18 also lacks antecedent basis. Thus, there is ambiguity as to the scope of claim 18 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 15, and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites wherein the age-related macular degeneration is wet age-related macular degeneration. This limitation does not further limit claim 1 because claim 1 already sets forth that the age-related macular degeneration involves drusen and anaphylatoxin-induced choroidal-neovascularization. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 15 recites “the method of claim 21”, and thus, is an improper dependent claim because it does not contain a reference to a previous claim. It should be noted that the claim set filed 1/28/21 does not include claim 21. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 18 recites “the method of claim 13, wherein the recombinant human interleukin-18 prevents the production of VEGF”. This limitation does not further limit the recombinant viral delivery vector recited in claim 13. Additionally, there is no recitation of a method in claim 13, and it is unclear as to what method is referenced in claim 18. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It should be noted that withdrawn claims 11-13 are improper dependent claims because the claims fail to reference a claim previously set and then specify a further limitation of the subject matter claimed. These claims remain withdrawn and are not under examination.
Claim Status
No claims are allowed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art is Qiao et al. (Journal of Leukocyte Biology, 81:1012-1021; 2007).  Qiao et al. teach that IL-18 regulates pathogenic retinal neovascularization. Qiao et al. teach that IL-18 regulates retinal neovascularization by promoting the regression of abnormal vessels, rather than by inhibiting the development of oxygen induced retinopathy (See pages 1016-1018). However, the instant specification defines the term “choroidal neo-vascularization” to exclude retinal neovascularization, as taught by the prior art. The specification explicitly “[t]he term choroidal neo-vascularization does not encompass retinal neovascularization (intraocular). Intraocular neovascularization involves neovascularization of the blood vessel lining the inner retina. This is distinct to choroidal neovascularization which involves the choroids, a vascular bed which is extracellular and completely separate to the retina”. Thus, the prior art does not teach or suggest treating age-related macular degeneration involving drusen and anaphylatoxin choroidal-neovascularization by administering recombinant human IL-18.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                      


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646